Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       04-APR-2019
                                                       08:05 AM




                            SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     CAROLYN UYEDA and JAY UYEDA,
                   Respondents/Plaintiffs-Appellees,

                                  vs.

                            EVAN SCHERMER,
                    Petitioner/Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIVIL NO. 3SS 15-1-153K)

                ORDER DENYING MOTION FOR RECONSIDERATION
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the Motion to Reconsider filed by

Petitioner/Defendant-Appellant Evan Schermer on March 29, 2019, the

declaration of counsel and memorandum attached thereto, and the

record and files herein,

           IT IS HEREBY ORDERED that the motion is denied.    On remand,

if the District Court of the Third Circuit makes findings of fact

under Hawai#i Revised Statutes § 604-10.5, the district court may
consider Petitioner’s claims that he complied with the injunction

issued January 19, 2016.

          DATED:   Honolulu, Hawai#i, April 4, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                   2